--------------------------------------------------------------------------------

Exhibit 10.8

No.

 

 

Labor Contract

(full time)
 

Party A: Anhui Tec Tower Ltd.
Party B: Chun Lu

 

 

Made by Department of Labour and Social Security of Anhui Province

--------------------------------------------------------------------------------

Contract Notes

1. Employers and workers should guarantee to provide real and effective
information related to signing and fulfilment of the labour contract (‘contract’
hereinafter) to the other party.

2. If the term of the contract is more than three months while less than one
year, the probation period shall not exceed one month; if the contract is for
more than one year while less than three years, the probation period shall not
exceed two months; if the contract is of fixed-term and more than three years,
or of no fixed term, the probation period shall not exceed six months.

If the term of the contract is to complete a certain task or less than three
months, there shall not stipulate a probation period.

The probation period is included in the contract period. If the contract only
stipulates a probation period, there should no probation period and the
stipulated time is the term of the contract.

The salary of the employee in probation period shall not be less than the lowest
level of the same job post or not less than 80 percent of the agreed contract
salary, which shall not be less than the local minimum wage.

3. When the employee proposes or agrees to renew or enter into a contract, if
one of the following circumstances exists, a non-fixed term contract should be
entered into by the employer and employee, except for the employee proposes a
fixed term contract:
(a) The employee has continuously worked for employer for no less than ten
years;
(b) When the employer implements the labor contract system for the first time or
the re-establishment of state-owned enterprise leads to restructure labor
contracts, the employee has continuously worked for employer for no less than
ten years and has less than ten years left over from the mandatory retirement
age.
(c)The employee has consecutively signed fixed-term contract twice with
employer, and he does not have the same situatuons of Article 39 and the 1st and
2nd item of Article 40, Labor Contract Law, he would renew the contract.

4. Except for agreed period of service and competitive restrictions, the
employer shall not contract liquidated damages borne by employee.

--------------------------------------------------------------------------------


Party A(Employer)              Name: Anhui Tec Tower Ltd.                      
                           Address: Anhui Jinde New Bridge Industrial Park      
                                         Labor and employment registration
certificate No.:________                                                Legal
representative (People in charge): Chun Lu
                                               Tel.:0563-8023488 Party
B(Employee):             Name Chun Lu Gender Male
                                               Date of Birth March ,1974 Highest
Degree Bachelor                                                Registered
permanent residence Fuyang, Zhejiang
                                               ID Card No. 330123197403015038  
                                             Current residential address: Anhui
Tec Tower Ltd.                                                Mailing Address:
Rm 2004, Guihua Rd No.34, Fuchun Street, Fuyang City,
                                               Zhejiang Province
                                               Tel.: ________________

This Contract is signed on a basis of equality, voluntariness, consensus and
good faith by and between both parties in accordance to the Labor Law of the
People's Republic of China and the Labor Contract Law of the People's Republic
of China and other regulations.

I Term of Contract

1) Choose 1 as the way to give contract term

1 Fixed term: The term of this contract shall commence on 1st January, 2010, and
shall continue until 31st December, 2015. Among which, probation period from dd
mm yy to dd mm yy.

2. Non fixed term: The term of this contract shall commence on dd mm yy. Among
which, probation period from dd mm yy to dd mm yy.

3. To complete a certain task as contract term, commencing on dd mm yy until the
completion of tasks only. The completion is marked by _______.

II Job description and workplace

2) Party B agrees to hold the position of _CEO___ located in _Jinde____
according to Party A’s requirement.

3) Party B shall timely finish the quantity of work defined by Party A and reach
the required standards.

III Working hours and vacations

4) Party B’s position is in _3__ working schedule system

1. Standard work schedule system: Party B’s daily working time is not more than
eight hours, not more than 40 hours per week.

2. Integrated work schedule system: In the cycle of caculating intergrated
working time, the average daily working hours and average weekly working hours
do not exceed the statutory standard working hours.

3. Irregular working system

The jobs implementing integrated work schedule system or irregular working
system shall be subject to approval of labor administrative department.

5) Due to work requirements, Party A can extend working hours after consultation
with union and Party B, generally not more than 1 hour a day; If there is a need
for special reasons to extend the working hours, in the condition of keeping
Party B in good health, the extended working hours per day shall not exceed 3
hours, and not more than 36 hours per month.

--------------------------------------------------------------------------------

6) Party A shall ensure that Party B enjoy all the rights of holidays and
vacations under the State regulations during the contract period.

III Labor remuneration

7) In accordance with national, provincial relevant regulations, and its own
economic benefit and production and management features, Party A can establish
its own salary distribution system. Party A shall determine Party B’s salary
level according to the distribution system, Party B’s postion and skill level
,and Party B’s performance.

8) Party B’s salary during probation period is RMB ______per month.

When Party B’s probation expires, Party A shall determine Party B’s salary in
accordance with its own salary distribution system through the way of ____: 1.
Hourly rate. Party B’s salary is RMB _____/ month, with performance pay
(bonuses) and other kind of things paid according to Party A’s salary
distribution system and Party B’s contribution.

2. Piece rate. Party A shall establish a scientific and rational labor
standards, each piece is priced at RMB ______.

3. Other ways       Confidential         RMB 21,600 annual salary

9) Party A shall pay Party B’s labor remuneration monthly in monetary form, the
monthly pay day is ____.

10) Within the period of this contract, Party B's salary adjustment shall be
determined in accordance with the salary distribution system and employer’s
collective contract.

11) If Party A arrage Party B to extend the working hours, or to work on off
days or statutory holidays, Party A should rearrange Party B’s rest time or pay
the overtime wages according to the relevant law.

VI Social insurance and welfare benefits

12) In the duration of contract, both parties must participate in social
insurance in accordance with the relevant national and provincial provisions,
and pay social insurance premiums in full and on time, in which the part which
should be paid by Party B under the law shall be withhleld and remitted by Party
A from the payment of Party B’s salary.

13) If Party B suffers from occupational diseases or injuries at work, his
remuneration and benefits shall be determined according to national, provincial
relevant regulations.

14) If Party B is ill or injuriies out of work, his remuneration and benefits
shall be determined according to national, provincial and employer’s collective
contract relevant regulations.

15)If Party B dies related with work, or dies related with illness or non-work
reasons, his remuneration and benefits shall be determined according to
national, provincial relevant regulations.

16) Party B’s other benefits shall be determined according to national,
provincial and employer’s collective contract relevant regulations.

V Labor protection, working conditions and occupational hazards

17) Party A shall faithfully fulfill the obligation of disclosure to the Party B
as to potential occupational hazards of the job, and Party B shall perform labor
safety and health education to prevent accidents in the labor process and to
reduce occupational hazards.

18) Party A should strictly implement national and provincial regulations of
labor safety, labor protection, occupational health and other regulations, and
provide Party B with safe and healthy labor conditions and necessary labor
protection supplies which comply with national requirements to protect the
safety and health of Party B.

--------------------------------------------------------------------------------

19) Party B must be in strict compliance with safety operating procedures in the
process of work. Party B have the right to refuse the directives against
regulations and forced risk-taking operations from the management staff of Party
A.

20) Party B should provide protection to Party A according to the special
protection regualtions of the state on women and minor workers. Party A shall
carry out regular occupational health examinations on Party B arranged in
contact with occupational hazard operations by Party A.

VI Fulfilment and changes of the contract

21) Both parties should fully implement their respective obligations in
accordance with this contract and law.

22) Upon Party A and Party B’s mutual agreement, the agreed part in this
contract can be changed in written form.

VII Discharge and termination of the contract

23) The termination of this contract between Party A and Party B and the
financial compensation payments shall be implemented in accordance with
reugulations of Labor Contract Law and other relevant provisions.

24) Party A shall issue Party B the evidence of termination of the contract when
both parties terminate the contract, and Party A also have to handle the
transfer of Party B’s archive and social insurance relationship within 15 days.

Party B shall handle work handover according to agreed arrangement by both
parties. If Party A needs to pay economic compensation to Party B in accordance
with the relevant provisions of the contract, Party A should handle the payment
during work handover. VIII Disputes 25) If a dispute arises when Party A and
Party B carry out this contract, both parties should try to settle it through
consultations; If the agreement can not be reached, they can apply for
mediation, arbitration or litigation.

IX Others

26) Other agreed items

If no other agreement or new agreement, this labor Contract shall go into effect
automatically.

27) During the contract period, Party B should promptly informs Party A of its
changes of residential address, contact telephone number, mailing address and so
on.

28) The unaddressed matters relating to this contract shall be handled in
accordance with national, provincial and other relevant regulations. During the
contract period, if part of this contract disagrees with the national,
provincial new requirements, the related matters should be handled according to
the new provisions.

29) The contract is in duplicate, Party A and Party B each have one copy.

30) The contract is the basis to establish a labor relation and deal with labor
disputes, which should be kept properly by both parties.

--------------------------------------------------------------------------------


Part A  /s/ Anhui Tec Tower Ltd. Party B /s/ Chun Lu(Signature) Anhui Tec Tower
Ltd. Chun Ku Legal or authorized Representative   (Signature and Seal)   Date:
1st January, 2010 Date: 1st January, 2010 /s/ Chun Lu         Chun Lu  

 

Labor Contract Change Section

 

 

 

 

The previous signed contract between Party A and Party B has expired on dd mm
yy. Both parties will renew the contract with mutual consent.

1.Fixed term: The term of this contract shall commence on dd mm yy, and shall
continue until dd mm yy.

2.Non fixed term: The term of this contract shall commence on dd mm yy.

3.To complete a certain task as contract term, commencing on dd mm yy until the
completion of tasks only. The completion is marked by _______.

Other agreed items between both parties: _______


Part A(Seal) Party B (Signature)     Legal or authorized Representative  
(Signature and Seal)   Date: dd mm yy Date: dd mm yy


--------------------------------------------------------------------------------